DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first data storage unit”, “second data generation unit”, “third data generation unit”, “determination unit”, “learning model storage unit”, “fourth data generation unit”, “state determination unit”, “fifth data generation unit”, “evaluation value generation unit”, “filter processing unit”, “positive value processing unit” in claims 1-6 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lane-Change Detection From Steering Signal Using Spectral Segmentation and Learning-Based Classification”, Zheng et al. (referred hereafter Zheng et al.).

Referring to claim 1, Zheng et al. disclose an inspection device (Abstract) comprising:
a first data storage unit (e.g., CAN-bus - Abstract) configured to store a first data which is time series (Figure 4) according to a state of an inspection object (e.g., steering wheel) (pages 15-16, III. Experiment Dataset section; page 17, A. Stage 1: Data Pre-Processing and Filtering section; Figure 5(a));
a second data generation unit configured to generate second data, which is a spectrogram including a first frequency component, a time component, and an amplitude component by performing short-time Fourier transform on the first data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(b));
a third data generation unit configured to generate third data including the first frequency component, a second frequency component, and the amplitude component by performing Fourier transform on time-amplitude data for each first frequency component in the second data, respectively (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(c)); and
a determination unit configured to determine the state of the inspection object based on the third data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figures 6-8).
As to claim 2, Zheng et al. disclose an inspection device (Abstract), further comprising:
a learning model storage unit configured to store a learning model when the third data of a reference generated based on the first data of a reference according to a reference state of the inspection object is used as an input layer and an output layer, the learning model being an automatic encoder in which fourth data is used as output data when the third data is used as input data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section),
wherein the determination unit includes:
a fourth data generation unit configured to generate the fourth data by the learning model by inputting the third data generated based on new first data according to the state of the inspection object to the learning model (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section); and
a state determination unit configured to determine a difference between the state of the inspection object and the reference state based on a comparison result between the third data and the fourth data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
Referring to claim 3, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes:
a fifth data generation unit configured to generate fifth data indicating, in each coordinate of a two-dimensional coordinate system of the first frequency component and the second frequency component, a difference value obtained by calculating a difference between a value of the amplitude component of each coordinate of the third data and a value of the amplitude component of each coordinate of the fourth data in the two-dimensional coordinate system (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6); and
an evaluation value generation unit configured to generate an evaluation value based on a value of each coordinate of the fifth data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6), and
wherein when the evaluation value is a preset threshold value or less, the state determination unit determines that the state of the inspection object is included within a predetermined range from the reference state (page 20, A. Generate Lane-Change Candidates section).
As to claim 4, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes a filter processing unit configured to generate sixth data by performing processing using a low-pass filter on the fifth data (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5), and
wherein the evaluation value generation unit generates the evaluation value based on a value of each coordinate of the sixth data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
Referring to claim 5, Zheng et al. disclose an inspection device (Abstract),
wherein the determination unit further includes a positive value processing unit configured to generate seventh data by performing positive value processing on the sixth data (pages 22-23, C. Failure Issues section; Figure 11), and
wherein the evaluation value generation unit generates the evaluation value based on a value of each coordinate of the seventh data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6; pages 22-23, C. Failure Issues section; Figure 11).
As to claim 6, Zheng et al. disclose an inspection device (Abstract),
wherein the evaluation value generation unit is a sum of coordinate values of target data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
Referring to claim 7, Zheng et al. disclose an inspection device (Abstract),
wherein the inspection object is a component of an electric steering device (e.g., steering wheel/steering angle - pages 18-20, C. Stage 3: Lane-Change Detection section; Figure 6).
As to claim 8, Zheng et al. disclose an inspection device (Abstract),
wherein the state of the inspection object is a degree of vibration of the inspection object when the inspection object is operating (pages 15-16, III. Experiment Dataset section).
Referring to claim 9, Zheng et al. disclose an inspection device (Abstract),
wherein the first data is an output signal of a vibration sensor capable of detecting vibration of the inspection object or an output signal of a sound sensor capable of detecting a sound generated due to vibration of the inspection object (page 17, A. Stage 1: Data Pre-Processing and Filtering section).
As to claim 10, Zheng et al. disclose an inspection learning model generation device (Abstract) comprising:
a first data storage unit (e.g., CAN-bus - Abstract) configured to store a first data which is time series (Figure 4) according to a state of an inspection object (e.g., steering wheel) (pages 15-16, III. Experiment Dataset section; page 17, A. Stage 1: Data Pre-Processing and Filtering section; Figure 5(a));
a second data generation unit configured to generate second data, which is a spectrogram including a first frequency component, a time component, and an amplitude component by performing short-time Fourier transform on the first data (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(b));
a third data generation unit configured to generate third data including the first frequency component, a second frequency component, and the amplitude component by performing Fourier transform on time-amplitude data for each first frequency component in the second data, respectively (pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; Figure 5(c)); and
a learning model generation unit configured to generate a learning model which is used to determine the state of the inspection object and in which fourth data is used as output data when the third data is used as input data (pages 18-20, C. Stage 3: Lane-Change Detection section; Figures 6-8; ; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
Referring to claim 11, Zheng et al. disclose an inspection learning model generation device (Abstract),
wherein the learning model is an automatic encoder in which the third data of a reference generated based on the first data of a reference according to a reference state of the inspection object is used as an input layer and an output layer (page 17, A. Stage 1: Data Pre-Processing and Filtering section; pages 17-18, B. Stage 2: Driving Maneuver Segmentation section; page 20, A. Generate Lane-Change Candidates section; pages 20-22, B. Recognize Lane-Change From Lane-Keeping section).
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864